Petition by Attorney General for writ of supersedeas allowed 16 June 1994. Petition by Attorney General for discretionary review pursuant to G.S. 7A-31 and Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals denied 16 June 1994. Petition by Attorney General for writ of certiorari to review the decision of the North Carolina Court of Appeals denied 16 June 1994. Petition by defendant for discretionary review pursuant to G.S. 7A-31 allowed 16 June 1994.